(2008)
In re: MAKE-UP ART COSMETICS (M.A.C.) FAIR AND ACCURATE CREDIT TRANSACTIONS ACT (FACTA) LITIGATION.
MDL No. 1947.
United States Judicial Panel on Multidistrict Litigation.
June 9, 2008.

TRANSFER ORDER
JOHN G. HEYBURN II, Chairman.
Before the entire Panel: Defendants[1] have moved, pursuant to 28 U.S.C. § 1407, for coordinated or consolidated pretrial proceedings of this litigation in the Central District of California. Plaintiffs support centralization, but suggest the Northern District of Illinois as transferee district.
This litigation currently consists of three actions pending in two districts, two actions in the Central District of California and one action in the Northern District of Illinois.
After considering all argument of counsel, we find that these actions involve common questions of fact, and that centralization under Section 1407 in the Central District of California will serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. Each action involves allegations that defendants' printing of certain credit and debit card information on customer receipts violated the Fair and Accurate Credit Transactions Act. Centralization under Section 1407 will eliminate duplicative discovery; prevent inconsistent pretrial rulings, especially with respect to class certification; and conserve the resources of the parties, their counsel and the judiciary.
We are persuaded that the Central District of California is an appropriate transferee forum for this litigation. Two of the three actions are already pending there, including the first-filed and broadest actions.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the action listed on Schedule A and pending in the Northern District of Illinois is transferred to the Central District of California and, with the consent of that court, assigned to the Honorable Dean D. Pregerson for coordinated or consolidated pretrial proceedings with the actions pending there and listed on Schedule A.

SCHEDULE A
MDL No. 1947  IN RE: MAKE-UP ART COSMETICS (M.A.C.) FAIR AND ACCURATE CREDIT TRANSACTIONS ACT (FACTA) LITIGATION
Central, District of California

Natalie Dye v. Make-up Art Cosmetics (U.S.), Inc., CA. No. 2:07-2095

Shu Shu Sadrieh v. M.A.C. Cosmetics, Inc., et al., CA. No. 2:07-2205
Northern District of Illinois

Karin Dudzienski v. Make-up Art Cosmetics (U.S.), Inc., et al., CA. No. 1:07-3812
NOTES
[1]  Make-up Art Cosmetics (U.S.), Inc.; Makeup Art Cosmetics (New York), Inc.; M.A.C. Cosmetics, Inc.; and Make-up Art Cosmetics Inc.